Citation Nr: 0727619	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-29 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability. 

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee.

3.  Entitlement to a rating in excess of 20 percent for 
instability of the right knee, to include a compensable 
rating earlier than December 4, 2006.

4.  Entitlement to a rating in excess of 10 percent for 
instability of the left knee, to include a compensable rating 
earlier than December 4, 2006.

5.  Entitlement to a rating in excess of 10 percent for 
varicose veins of the left leg. 

6.  Entitlement to a rating in excess of 10 percent for 
varicose veins of the right leg.

7.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss, to include a compensable rating 
earlier than November 3, 2005.

8.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
February 1984.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 2003 and October 2003 rating decisions.


FINDINGS OF FACT

1.  The veteran has demonstrated range of motion in his knees 
from 0 degrees to at least 90 degrees, and repetitive motion 
has not been shown to decrease his range of motion.

2.  The veteran has arthritis in both knees as shown by x-
rays.

3.  The veteran had mild instability in his left knee at the 
time he filed his claim.

4.  The veteran had moderate instability in his right knee at 
the time he filed his claim.

5.  The medical evidence fails to show that the veteran has 
persistent edema in either leg.

6.  The veteran's bilateral hearing loss is currently 
manifested by hearing acuity of Level VI in the right ear and 
Level V in the left ear.  

7.  Prior to November 3, 2005, the veteran's bilateral 
hearing loss was manifested by hearing acuity of Level II in 
the right ear and Level I in the left ear. 

8.  The medical evidence fails to show that the veteran's 
hemorrhoids are either large or thrombotic, or are 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for 
limitation of motion of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261 (2006).

2.  Criteria for a rating in excess of 10 percent for 
limitation of motion of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, DCs 5010, 5260, 5261 (2006).

3.  Criteria for a 10 percent rating for instability of the 
left knee were met as of March 18, 2003; but the criteria for 
a rating in excess of 10 percent for instability of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5257 (2006).

4.  Criteria for a 20 percent rating for instability of the 
right knee were met as of March 18, 2003; but the criteria 
for a rating in excess of 20 percent for instability of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5257 (2006).

5.  Criteria for a rating in excess of 10 percent for 
varicose veins of the left leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.104, DC 7120 (2006).

6.  Criteria for a rating in excess of 10 percent for 
varicose veins of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.104, DC 7120 (2006).

7.  Criteria for a rating in excess of 20 percent for 
bilateral hearing loss, to include a compensable rating 
earlier than November 3, 2005, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.85, 4.86 (2006). 

8.  Criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.114, DC 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.


Knees

The veteran is currently rated at 10 percent for arthritis in 
each knee which was made effective the date he initially 
filed his claim under 38 C.F.R. § 4.71a, DC 5010-5260.  

Under DC 5010, traumatic arthritis, when substantiated by x-
rays, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. §  4.71a, DC 5010, Note (1).

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is 
assigned when flexion is limited to 45 degrees, while a 20 
percent rating is assigned when flexion is limited to 30 
degrees; and under DC 5261, a 10 percent rating is assigned 
when extension of the leg is limited to 10 degrees, while a 
20 percent rating is assigned when extension is limited to 15 
degrees.  

At a VA examination in August 2003, the veteran had flexion 
bilaterally to 110 degrees.   Drawer signs were negative 
bilaterally.  X-rays showed moderate osteoarthritis in the 
right knee and minimal osteophytes in the left knee.

A treatment record from August 2003 indicated that the 
veteran had range of motion in his knees that was within 
functional limits.

The veteran underwent a second VA examination in November 
2005 at which he complained that flare-ups of his knees 
reduced his function between 40 and 50 percent.  With 
repetitive motion there was crepitus and a grinding type 
sensation.  The veteran had active extension of both knees to 
-6 degrees with pain.  The veteran had 120 degrees of flexion 
in both knees with pain beginning at 90 degrees, repetitive 
motion caused an increase in pain, but did not decrease the 
range of motion in either knee.  

The veteran underwent another VA examination in December 
2006, at which he demonstrated range of motion from 0 to 90 
degrees in his right knee and from 0 to 120 degrees in his 
left knee, with pain beginning at 90 degrees in each knee.  
However, repetitive motion did not cause additional 
limitation of motion.

The foregoing shows that neither flexion or extension of the 
knees were limited to a compensable degree and therefore, a 
rating in excess of 10 percent based on limitation of motion 
is not warranted.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the veteran's November 2005 and December 2006 VA examinations 
both found that repetitive motion testing did not produce any 
additional limitation of motion.  As such, an additional 
rating is not warranted under the rating criteria for 
limitation of motion.

During the course of his appeal, the veteran was also 
assigned additional 10 and 20 percent ratings for instability 
of his left and right knees respectively under 38 C.F.R. 
§ 4.71a, DC 5257, with both ratings becoming effective 
December 4, 2006.

Under DC 5257, 10, 20, and 30 percent ratings are assigned 
depending on whether the impairment of the knee, involving 
either recurrent subluxation or lateral instability, is 
slight, moderate or severe. 

A treatment record from January 2002 indicated that the 
veteran had mild laxity both medially and laterally in both 
knees.

A treatment record from June 2003 indicated that the veteran 
had undergone an arthroscopy of his right knee in 2002 and 
that he was currently wearing a brace on his right knee which 
helped some, but the veteran complained that the knee "pops 
out" and wondered if the brace could be replaced.  Several 
weeks later, the veteran was fitted with a new brace with the 
stated purpose of increasing right knee stability.  Two days 
later, the veteran again complained of instability and 
lateral compartment pain; and it was noted that the veteran's 
hinged brace had not been supportive enough.  The doctor 
indicated that the veteran exhibited moderate MCL 
laxity/lateral joint line.

At a VA examination in August 2003, the examiner indicated 
that the left knee was stable medially and laterally, and the 
right knee was stable laterally, but he felt that there was 
some laxity medially.  It was also noted that the veteran was 
wearing a brace on his right leg.

In October 2003, the veteran presented for treatment 
complaining of bilateral knee pain, reporting that he still 
had popping and cracking in each knee and indicating that his 
left knee buckled 4-5 times each month.

In November 2003 the veteran was fitted for a brace on his 
left knee to provide optimal stability.  

At a VA examination in November 2005 the veteran complained 
of his knees giving way on him (more frequently on the right 
than on the left).  Laxity in both knees was confirmed by 
examination, and it was noted that the veteran continued to 
use hinged braces on both legs.

The veteran underwent another VA examination in December 
2006, at which he indicated that his right knee gave way even 
with the brace, although his left rarely gave way.  The 
examiner confirmed the presence of instability in both knees, 
opining that the instability was moderate on the right side, 
and mild on the left side.

While no instability was noted on the veteran's VA 
examination in 2003, treatment records from both before and 
after that examination have consistently found both of the 
veteran's knees to be unstable, and the veteran now wears 
braces on both knees.  As such, because the veteran was noted 
to have bilateral knee instability dating to before he file 
his claim, the veteran's ratings for instability of each knee 
(10 percent for the left knee and 20 percent for the right 
knee) should be extended back to the date he filed his claim, 
March 18, 2003.  

A rating in excess of 10 percent for instability of the left 
knee is not warranted, as the veteran was noted to have mild 
instability at his most recent VA examination, and at no time 
during the course of his appeal was the instability in his 
left knee described as anything other than mild.  As such, a 
rating in excess of 10 percent for instability of the left 
knee is denied.  

With regard to the right knee, the evidence has shown that 
its stability is worse than that of the left knee, and it 
required the use of a brace at an earlier date.  As such, the 
right knee merits a 20 percent rating as of the date of the 
veteran's claim, March 18, 2003.  However, a rating in excess 
of 20 percent is not warranted as there is no indication in 
the file that the instability is severe, and the examiner 
specifically described the instability in the veteran's right 
knee as moderate at the veteran's most recent VA examination.  
Therefore, a rating in excess of 20 percent for instability 
of the right knee is denied.

Accordingly, ratings in excess of 10 percent for limitation 
of motion and arthritis are denied for both knees.  Increased 
ratings are also denied for instability of the knees; 
however, earlier effective dates for the assigned ratings for 
knee instability are granted.

Varicose veins

The veteran's varicose veins of the right and left leg are 
each currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.104, DC 7120.  A 10 percent rating is assigned for 
intermittent edema of an extremity, or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
that are relieved by either the elevation of the extremity or 
compression hosiery.  Id.

A 20 percent rating is assigned for persistent edema which is 
not completely relieved by elevation of the extremity, 
whether or not there is beginning stasis pigmentation or 
eczema.  Id.  

The veteran underwent a VA examination in January 2004 to 
evaluate his varicose veins.  The examiner indicated that the 
veteran had large clusters of varicose veins on his right 
thigh and around his right knee, as well as superficial 
broken vessels along the right ankle (photographs were 
supplied showing the veteran's legs as they were described in 
the examination report).  Several mild varicosities were 
noted on the left leg.  However, the examiner found no 
ulcerations, edema, stasis pigmentation, or eczema on either 
leg.  A bilateral venous ultrasound showed no evidence of 
deep or superficial venous thrombosis on the left.

VA treatment records (including in May 2003, June 2003, 
November 2004, March 2005, and June 2005) from throughout the 
veteran's appeal consistently fail to show the presence of 
edema.  The veteran underwent surgery in July 2004 to correct 
the varicose veins in his right leg, and was given a 
temporary 100 percent convalescent rating.  However, since 
the surgery, there continues to be no evidence of persistent 
edema; and it was also noted in November 2004 and again in 
March 2005 that the veteran had no complications following 
the repair of the varicose veins on his right leg.  In 
October 2005, no varicose veins were even noted.

As such, the medical evidence fails to show persistent edema 
in either leg before or after the veteran's varicose vein 
surgery.  Therefore, the criteria for a rating in excess of 
10 percent for varicose veins in either leg have not been 
met, and the veteran's claim is therefore denied.

Hearing loss

The veteran was initially granted service connection for 
bilateral hearing loss and assigned a noncompensable rating 
that was made effective the date he filed his claim.  His 
rating was increased to 20 percent and made effective 
November 3, 2005.

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations derived from the results of audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  A 10 percent evaluation for bilateral 
defective hearing is assigned when the hearing acuity is at 
least at Level I in the better ear and Level X in the poorer 
ear, or Levels II and V, or Levels III and IV.  38 C.F.R. §§ 
4.85, 4.87, Tables VI and VII.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
Section 4.86.  38 C.F.R. § 4.85(c).  






The veteran underwent a VA audiologic examination in October 
2003, the results of which are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
45
65
65
LEFT
35
35
40
65
65

The average pure tone threshold in the veteran's left ear was 
51 decibels.  The average pure tone threshold in the 
veteran's right ear was 54 decibels.  The veteran also 
received a score of 96 percent for the left ear and 88 
percent for the right ear on the Maryland CNC test for word 
recognition.

Accordingly, the veteran was assigned level II for his right 
ear and level I for his left ear, which fails to meet the 
schedular criteria for a compensable rating for hearing loss.  
Table VIa was not available, as the evidence fails to show a 
decibel loss of 55 at 1,000 Hz for either ear.

The veteran underwent a second VA audiologic examination 
November 3, 2005, the results of which are as follows, with 
puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
60
80
80
LEFT
45
45
50
70
70

The average pure tone threshold in the veteran's left ear was 
59 decibels.  The average pure tone threshold in the 
veteran's right ear was 69 decibels.  The veteran also 
received a score of 72 percent for the left ear and 68 
percent for the right ear on the Maryland CNC test for word 
recognition.

These results equate to a level VI for the veteran's right 
ear and level V for his left ear, which merits a 20 percent 
rating using Table VI.  Table VIa is available for the 
veteran's right ear as he has at a decibel loss of at least 
55 at each of the four specified frequencies.  However, this 
would only result in a level V rating for the veteran's right 
ear; and, as such, the results from Table VI will be used.  
Table VIa is not available for the left ear, as the veteran 
had a threshold at 1,000 Hz which was below 55.

The assignment of an effective date for increased 
compensation is generally the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400(o).  While the veteran believes 
that his hearing loss was worse than he was rated initially, 
the first time he displayed hearing loss which was of the 
severity to merit a compensable rating was at his November 
2005 VA examination.  Prior to November 2005, the veteran 
never demonstrated compensable hearing loss, despite being 
previously tested during the course of his appeal.  As such, 
the veteran's claim for a rating in excess of 20 percent for 
bilateral hearing loss, to include a compensable rating 
earlier than November 2005, is denied.

Hemorrhoids 

The veteran's hemorrhoids are currently rated as 
noncompensable under 38 C.F.R. § 4.114, DC 7336.  Under DC 
7336, external or internal hemorrhoids are assigned a 
noncompensable rating when they are mild or moderate.  A 10 
percent rating is assigned when external or internal 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is assigned when the external or internal 
hemorrhoids have either persistent bleeding with secondary 
anemia, or have fissures.

At an examination in August 2003, the veteran reported that 
while stationed in Korea he developed pain and bleeding in 
the rectum.  The veteran reported undergoing surgery to 
correct the problem, but indicated that since that time he 
had intermittent (every few months) episodes of bleeding and 
hemorrhoidal problems which he "cured" with rectal 
suppositories.  The examiner indicated that the veteran had 
normal anal tone, with an external hemorrhoidal tag noted and 
a sense of internal hemorrhoid without gross bleeding.

A review of the voluminous medical records fails to show any 
treatment for hemorrhoids.  

As such, the medical evidence fails to show either large or 
thrombotic hemorrhoids with the required characteristics for 
a 10 percent rating, and the veteran's claim is therefore 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by letters 
dated in January and March 2005, which informed the veteran 
of all four elements required by the Pelegrini II Court with 
regard to each issue on appeal.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the veteran indicated in November 2005 that he 
had submitted all of the evidence in his possession. 

Numerous VA treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but he failed to appear.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Additionally, 
the veteran was specifically informed as to how VA formulates 
effective dates and disability ratings by a letter in March 
2006.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for limitation of motion of 
the left knee is denied. 

A rating in excess of 10 percent for limitation of motion of 
the right knee is denied.

A rating in excess of 10 percent for instability of the left 
knee is denied. 

An effective date of March 18, 2003 for the award of a 10 
percent rating for instability of the left knee is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A rating in excess of 20 percent for instability of the right 
knee is denied. 

An effective date of March 18, 2003 for the award of a 20 
percent rating for instability of the right knee is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A rating in excess of 10 percent for varicose veins of the 
left leg is denied.

A rating in excess of 10 percent for varicose veins of the 
right leg is denied.

A rating in excess of 20 percent for bilateral hearing loss, 
to include a compensable rating earlier than November 3, 
2005, is denied.

A compensable rating for hemorrhoids is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


